Interim Decision

MATTER OF

#1834

Kowa

In Visa Petition Proceedings
A-17792255
Decided by Board January 26,1968
Since petitioner, who entered the United State° on May

10, iee7 es

a conditional

entrant under the provisions of section 203(a) (7) of the Immigration and
Nationality Act, as amended, is not an alien lawfully admitted for. permanent
residence until 2 years have elapsed following the date of his conditional entry
and compliance has been bad with the provisions of sections 203(g) and (h)

of the Act, as amended, and 8 MR 235.9, he is ineligible to confer preference
quota status on his wife under section 203(a) (2) of the Act, as amended.
On 11rwAry or P.Amnrus: Very Rev. Milan Radojevich (Rep.)
5111 Maryland Avenue
Detroit, Michigan 48224

The case comes forward on appeal from the order of the District
Director, Detroit, Michigan, dated October 27, 1967, denying the visa
petition for the reason that the petitioner was granted conditional
entry into the United States under the provisions of section 203 ( a) (7)
of the Immigration and Nationality Act and thus the petitioner is
not an alien lawfully admitted to the United States for permanent
residence; therefore, his spouse is not eligible for preference status

under section 203 (a) (2) of the Act.
The petitioner, a native and citizen of Yugoslavia, 82 years old,
male, seeks preference quota status on behalf of the beneficiary as his
spouse. The beneficiary is a native and citizen of Yugoslavia, 32 years
old. The visa petition is supported by the birth and marriage certificates of the parties.
The file contains a report of conditional entry under section 203
(a) (7) of the Immigration and Nationality Act, as amended, dated
June 20, 1967 which indicates that the petitioner was admitted on
May 19, 1967. Under the provisions of section 203(g) of the Immigration and Nationality Act any alien who conditionally entered the
United States as a refugee, pursuant to subsection (a) (7) of the section, whose conditional entry has not been terminated by the Attorney
609

Interim Decision 4t1834
General pursuant to such regulations as he may prescribe, who has
been in the United States for at least two years, and who has not

acquired permanent residence, shall forthwith be returned to the
custody of the Service and shall thereupon be inspected and examined
for admission into the United States, and his case dealt with in accordance with the provisions of sections 235, 236 and 237 of the Act. Section 203 (h) provides that any alien who, pursuant to subsection (g),
is found, upon inspection or after hearing, to be admissible as an immigrant under the Act at the time of his inspection and examination,
except for the fact that he was and is not in possession of the documents required by section 212(a) (20) shall be regarded as lawfully admitted to the United States for permanent residence as of the date of
his arrival.
Regulations pertaining to conditional entries have been promulgated
in Title 8 CPR, section 235.0. Section 235.9(d) provides that for the
purposes of section 203.(g) and (h) of the Act, the two-year period
shall commence on the date of the applicant's conditional entry into
the United States_ Section 235.9 (e) provides that two years subsequent
to conditional entry into the United States, each conditional entrant
shall be required to appear before an immigration officer and be interrogated under oath and a determination of admissibility shall be made
in accordance with Parts 235 and 236 of this chapter. Section 235.9( f)
provides for termination of conditional entrance status whenever a
District Director has reason to believe that a conditional entrant is or
has become inadmissible to the United States under any provisions of
section 212(a) of the Act (except section 212(a) (20) ) and provides
for a hearing before a special inquiry officer in accordance with the provisions of sections 23a, 236 and 237. If the alien is found to be not
inadmissible or, if inadmissible, eligible for a waiver of excludability
pursuant to section 212(g), (h) or (i) of the Act, the special inquiry
-officer shall order the proceedings terminated and shall refer the matter to the District Director for further proceedings in accordance with
section 208(g) of the Act. If the alien is found to be inadmissible, the
special inquiry officer shall order the termination of the alien's conditional entry and the making of such further orders as may be proper.
It therefore appears that under the provisions of section 203 (g) and
(h) of the Act and the regulations contained in 8 CFR 235.9 the visa
petition is premature inasmuch as two years have not elapsed since the
petitioner's conditional entry into the United States and he has not as

610

Interim Decision #1834
yet been adjusted to the status of a permanent resident?. The appeal
will be dismissed without prejudice to renewal of the visa petition after
the petitioner's status has been adjusted to that of a permanent resident.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
1 8 CFR 245.1(a) provides that an alien wbo has been allocated an immigrant
visa number and who entered United States conditionally pursuant to section
203(a) (7) of the Act is not eligible for the benefits of section 245 of the Act.

611

